Dismissed and Memorandum Opinion filed October 11, 2007







Dismissed
and Memorandum Opinion filed October 11, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00672-CV
____________
 
HORIZON WIRELESS, INC. AND ALEX
SHABIH ASLAM, Appellants
 
V.
 
CRICKET COMMUNICATION, INC., JORGE
VASQUEZ, DONNA CASEY, AND JENNIFER LEHNEN, Appellees
 

 
On Appeal from the 165th District
Court
Harris County, Texas
Trial Court Cause No. 07-00895
 

 
M E M O R
A N D U M   O P I N I O N
This is
an attempted appeal from an order signed June 18, 2007.  The clerk=s record was filed on September 10,
2007.  
Generally,
appeals may be taken only from final judgments.  Lehmann v. Har‑Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Interlocutory orders may be
appealed only if permitted by statute.  Bally Total Fitness Corp. v. Jackson,
53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842
S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).




The
order being appealed granted a motion for summary judgment filed by defendants
Cricket Communication, Inc., Donna Casey, Jorge Vasquez and Jennifer Lehnen. 
The record does not reflect defendants Leap Wireless Co. and Monica Gleeson
filed a motion for summary judgment.  The order being appealed contains no
language of finality and does not dispose of appellants= claims against Leap Wireless Co. and
Monica Gleeson.  The record does not contain an order severing appellants= claims against  Leap Wireless Co.
and Monica Gleeson.  Accordingly, the June 18, 2007, order is not a final
judgment. 
On
September 17, 2007, notification was transmitted to the parties of this court=s intention to dismiss the appeal for
want of jurisdiction unless appellant filed a response demonstrating grounds
for continuing the appeal on or before September 28, 2007.  See Tex. R. App. P. 42.3(a).
Appellants= response fails to demonstrate that
this court has jurisdiction over the appeal.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed October
11, 2007.
Panel consists of Chief
Justice Hedges, Justices Yates and Frost.